 1   HAYNES AND BOONE, LLP
     Jennifer M. Lantz (Cal. Bar. No. 202252)
 2    jennifer.lantz@haynesboone.com
     525 University Ave, Ste 400
 3   Palo Alto, CA 94301-1918
     (650) 687-8820
 4
     HAYNES AND BOONE, LLP
 5   Kenneth G. Parker (Cal Bar No. 182911)
      kenneth.parker@haynesboone.com
 6   Diana C. Obradovich (Cal. Bar No. 312633)
      diana.obradovich@haynesboone.com
 7   600 Anton Blvd., Suite 700
     Costa Mesa, California 92626
 8   (949) 202-3000
 9   Attorneys for Plaintiff
     TABLE DE FRANCE, INC.
10
     SNELL & WILMER L.L.P.
11   Jeffrey M. Singletary (Cal Bar No. 233528)
      jsingletary@swlaw.com
12   600 Anton Boulevard, Suite 1400
     Costa Mesa, California 92626-7689
13   (714) 427-7000
14   BRADLEY ARANT BOULT CUMMINGS, LLP
     Jason E. Fortenberry (pro hac vice)
15    jfortenberry@bradley.com
     Michael C. Williams (pro hac vice)
16    mcwilliams@bradley.com
     188 E. Capitol Street, Suite 1000
17   Jackson, MS 39201
18   Attorneys for Defendant
     DBC CORPORATION
19
20                                UNITED STATES DISTRICT COURT
21                              CENTRAL DISTRICT OF CALIFORNIA
22   TABLE DE FRANCE, INC., a                       )   Case No.: 5:19-CV-00423-JGB-KK
     Delaware corporation,                          )
23                                                  )   STIPULATED PROTECTIVE
                          Plaintiff,                )   ORDER
24                                                  )
              vs.                                   )   NOTE CHANGES MADE BY
25                                                  )   THE COURT
     DBC CORPORATION, a Mississippi                 )
26   corporation, and DOES 1-20,                    )
     inclusive,                                     )
27                                                  )
                          Defendants.               )
28                                                  )
                                                    )


     4819-5870-4533 v.1                 STIPULATED PROTECTIVE ORDER
 1   1.       PURPOSES AND LIMITATIONS AND GOOD CAUSE STATEMENT
 2            1.1.        Purposes and Limitations
 3            Discovery in this action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public
 5   disclosure and from use for any purpose other than prosecuting this litigation may
 6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 7   enter the following Stipulated Protective Order. The parties acknowledge that this
 8   Order does not confer blanket protections on all disclosures or responses to
 9   discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles. The parties further acknowledge, as set forth
12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
13   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a
15   party seeks permission from the court to file material under seal.
16   1.2.     Good Cause Statement          This action is likely to involve trade secrets,
17   customer and pricing lists and other valuable commercial, financial, technical
18   and/or proprietary or other competitive information for which special protection
19   from public disclosure and from use for any purpose other than prosecution of this
20   action is warranted. Such confidential and proprietary materials and information
21   include, but are not limited to, identity of customers, terms of sale that include but
22   are not limited to price, confidential business practices, design or other technical
23   information or data, information otherwise generally unavailable to the public, or
24   which may be privileged or otherwise protected from disclosure under state or
25   federal statutes, court rules, case decisions, or common law. Accordingly, to
26   expedite the flow of information, to facilitate the prompt resolution of disputes
27   over confidentiality of discovery materials, to adequately protect information the
28   parties are entitled to keep confidential, to ensure that the parties or their counsel

                                                   2
     4819-5870-4533 v.1               STIPULATED PROTECTIVE ORDER
 1   are permitted reasonable necessary uses of such material in preparation for and in
 2   the conduct of trial, to address their handling at the end of the litigation, and serve
 3   the ends of justice, a protective order for such information is justified in this
 4   matter. It is the intent of the parties that information will not be designated as
 5   confidential for tactical reasons and that nothing be so designated without a good
 6   faith belief that it has been maintained in a confidential, non-public manner, and
 7   there is good cause why it should not be part of the public record of this case.
 8   2.       DEFINITIONS
 9            2.1         Action: this pending federal law suit.
10            2.2         Challenging Party: a Party or Non-Party that challenges the
11   designation of information or items under this Order.
12            2.3         “CONFIDENTIAL” Information or Items: information (regardless of
13   how it is generated, stored or maintained) or tangible things that qualify for
14   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
15   the Good Cause Statement.
16            2.4         Counsel: Outside Counsel of Record (as well as their support staff).
17            2.5         Designating Party: a Party or Non-Party that designates information or
18   items that it produces in disclosures or in responses to discovery as
19   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
20   ONLY.”
21            2.6         Disclosure or Discovery Material: all items or information, regardless
22   of the medium or manner in which it is generated, stored, or maintained (including,
23   among other things, testimony, transcripts, and tangible things), that are produced
24   or generated in disclosures or responses to discovery in this matter.
25            2.7         Expert: a person with specialized knowledge or experience in a matter
26   pertinent to the litigation who has been retained by a Party or its counsel to serve
27   as an expert witness or as a consultant in this Action.
28

                                                    3
     4819-5870-4533 v.1                STIPULATED PROTECTIVE ORDER
 1            2.8         House Counsel: attorneys who are employees of a party to this Action.
 2   House Counsel does not include Outside Counsel of Record or any other outside
 3   counsel.
 4            2.9         Non-Party: any natural person, partnership, corporation, association,
 5   or other legal entity not named as a Party to this action.
 6            2.10 Outside Counsel of Record: attorneys who are not employees of a
 7   party to this Action but are retained to represent or advise a party to this Action
 8   and have appeared in this Action on behalf of that party or are affiliated with a law
 9   firm which has appeared on behalf of that party, and includes support staff.
10            2.11 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15            2.13 Professional Vendors: persons or entities that provide litigation
16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19            2.14 Protected Material: any Disclosure or Discovery Material that is
20   designated           as   “CONFIDENTIAL”         or   “HIGHLY      CONFIDENTIAL         –
21   ATTORNEYS’ EYES ONLY.”
22            2.15 Receiving Party: a Party that receives Disclosure or Discovery
23   Material from a Producing Party.
24   3.       SCOPE
25            The protections conferred by this Stipulation and Order cover not only
26   Protected Material (as defined above), but also (1) any information copied or
27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
28

                                                    4
     4819-5870-4533 v.1                STIPULATED PROTECTIVE ORDER
 1   compilations of Protected Material; and (3) any testimony, conversations, or
 2   presentations by Parties or their Counsel that might reveal Protected Material.
 3   Any use of Protected Material at trial shall be governed by the orders of the trial
 4   judge. This Order does not govern the use of Protected Material at trial.
 5   4.       DURATION
 6            The confidentiality obligations imposed by this Order shall remain in effect
 7   throughout this litigation, and shall remain in effect even after final disposition of
 8   this litigation, until a Designating Party agrees otherwise in writing or a court order
 9   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal
10   of all claims and defenses in this Action, with or without prejudice; and (2) final
11   judgment herein after the completion and exhaustion of all appeals, rehearings,
12   remands, trials, or reviews of this Action, including the time limits for filing any
13   motions or applications for extension of time pursuant to applicable law.
14   5.       DESIGNATING PROTECTED MATERIAL
15            5.1         Exercise of Restraint and Care in Designating Material for Protection.
16   Each Party or Non-Party that designates information or items for protection under
17   this Order must take care to limit any such designation to specific material that
18   qualifies under the appropriate standards. The Designating Party must designate for
19   protection only those parts of material, documents, items, or oral or written
20   communications that qualify so that other portions of the material, documents,
21   items, or communications for which protection is not warranted are not swept
22   unjustifiably within the ambit of this Order.
23            Mass, indiscriminate, or routinized designations are prohibited. Designations
24   that are shown to be clearly unjustified or that have been made for an improper
25   purpose (e.g., to unnecessarily encumber the case development process or to
26   impose unnecessary expenses and burdens on other parties) may expose the
27   Designating Party to sanctions.
28

                                                    5
     4819-5870-4533 v.1                STIPULATED PROTECTIVE ORDER
 1            If a Designating Party independently determines that information or items
 2   that it designated for protection do not qualify for protection, that Designating
 3   Party must promptly notify all other Parties that it is withdrawing the inapplicable
 4   designation.
 5            5.2         Manner and Timing of Designations. Except as otherwise provided in
 6   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 7   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 8   under this Order must be clearly so designated before the material is disclosed or
 9   produced.
10            Designation in conformity with this Order requires:
11            (a) for information in documentary form (e.g., paper or electronic
12   documents, but excluding transcripts of depositions or other pretrial or trial
13   proceedings), that the Producing Party affix at a minimum, the legend
14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS EYES
15   ONLY” (hereinafter “CONFIDENTIAL legend” and “HIGHLY CONFIDENTIAL
16   legend,” respectively), to each page that contains protected material A Producing
17   Party may designate confidential material as “HIGHLY CONFIDENTIAL –
18   ATTORNEYS EYES ONLY” if the Producing Party reasonably and in good faith
19   believes such material constitutes information in the nature of trade secrets or other
20   similar competitively sensitive and advantageous information which may be
21   damaging to the Producing Party’s business. If only a portion or portions of the
22   material on a page qualifies for protection, the Producing Party also must clearly
23   identify the protected portion(s) (e.g., by making appropriate markings in the
24   margins).
25            (b) a Party or Non-Party that makes original documents available for
26   inspection need not designate them for protection until after the inspecting Party
27   has indicated which documents it would like copied and produced. During the
28   inspection and before the designation, all of the material made available for

                                                   6
     4819-5870-4533 v.1               STIPULATED PROTECTIVE ORDER
 1   inspection shall be deemed “CONFIDENTIAL,” and shall be deemed “HIGHLY
 2   CONFIDENTIAL – ATTORNEYS EYES ONLY” if so requested by the
 3   Producing Party, after the inspecting Party has identified the documents it wants
 4   copied and produced, the Producing Party must determine which documents, or
 5   portions thereof, qualify for protection under this Order. Then, before producing
 6   the specified documents, the Producing Party must affix the “CONFIDENTIAL
 7   legend” or “HIGHLY CONFIDENTIAL legend” to each page that contains
 8   Protected Material. If only a portion or portions of the material on a page qualifies
 9   for protection, the Producing Party also must clearly identify the protected
10   portion(s) (e.g., by making appropriate markings in the margins).
11            (c) for testimony given in depositions that the Designating Party identify the
12   Disclosure or Discovery Material on the record, before the close of the deposition
13   all protected testimony.
14            (d) for information produced in some form other than documentary and for
15   any other tangible items, that the Producing Party affix in a prominent place on the
16   exterior of the container or containers in which the information is stored the legend
17   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”                            If only a portion or
18   portions of the information warrants protection, the Producing Party, to the extent
19   practicable, shall identify the protected portion(s).
20            5.3         Inadvertent Failures to Designate. If timely corrected, an inadvertent
21   failure to designate qualified information or items does not, standing alone, waive
22   the Designating Party’s right to secure protection under this Order for such
23   material. Upon timely correction of a designation, the Receiving Party must make
24   reasonable efforts to assure that the material is treated in accordance with the
25   provisions of this Order. A designation shall always be considered timely corrected
26   unless the non-designating party can show prejudice arising from the correction.
27   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
28

                                                    7
     4819-5870-4533 v.1                STIPULATED PROTECTIVE ORDER
 1            6.1         Timing of Challenges. Any Party or Non-Party may challenge a
 2   designation of confidentiality at any time that is consistent with the Court’s
 3   Scheduling Order.
 4            6.2         Meet and Confer. The Challenging Party shall initiate the dispute
 5   resolution process. Once the Challenging Party has initiated the process, it shall be
 6   the Designating Party’s responsibility to file a motion to maintain the protection of
 7   the challenged material under Local Rule 37.1 et seq. If the Designating Party
 8   does not initiate the Rule 37 process by serving its portion of the stipulation under
 9   Rule 37-2.2 within seven business days of the Challenging Party initiating the
10   dispute resolution process, the Designating Party shall be deemed to have agreed to
11   remove the challenged designation.
12            6.3         The burden of persuasion in any such challenge proceeding shall be
13   on the Designating Party. Frivolous challenges, and those made for an improper
14   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
15   parties) may expose the Challenging Party to sanctions. Unless the Designating
16   Party has waived or withdrawn the confidentiality designation, or the designation
17   is deemed withdrawn pursuant to Section 6.2 above, all parties shall continue to
18   afford the material in question the level of protection to which it is entitled under
19   the Producing Party’s designation until the Court rules on the challenge.
20   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
21            7.1         Basic Principles. Receiving Party may use Protected Material that is
22   disclosed or produced by another Party or by a Non-Party in connection with this
23   Action only for prosecuting, defending, or attempting to settle this Action. Such
24   Protected Material may be disclosed only to the categories of persons and under
25   the conditions described in this Order. When the Action has been terminated, a
26   Receiving Party must comply with the provisions of section 13 below (FINAL
27   DISPOSITION).
28

                                                    8
     4819-5870-4533 v.1                STIPULATED PROTECTIVE ORDER
 1            Protected Material must be stored and maintained by a Receiving Party at a
 2   location and in a secure manner that ensures that access is limited to the persons
 3   authorized under this Order.
 4            7.2         Disclosure of “CONFIDENTIAL” Information or Items. Unless
 5   otherwise ordered by the court or permitted in writing by the Designating Party, a
 6   Receiving Party may disclose any information or item designated “HIGHLY
 7   CONFIDENTIAL – ATTORNEYS ONLY” to the persons identified below. The
 8   terms of this Order do not apply to the Court and court personnel, who are subject
 9   only to the Court's internal procedures regarding the handling of material filed or
10   lodged, including material filed or lodged under seal. When providing Highly
11   Confidential Materials to the individuals identified below, counsel will advise such
12   individuals of their obligation to keep such information confidential, not disclose
13   the information to the parties or any third parties, and abide by all other obligations
14   under this Order:
15            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
16   as employees of said Outside Counsel of Record to whom it is reasonably
17   necessary to disclose the information for this Action;
18            (b) the officers, directors, and employees (including House Counsel) of the
19   Receiving Party to whom disclosure is reasonably necessary for this Action;
20            (c) Experts (as defined in this Order) of the Receiving Party to whom
21   disclosure is reasonably necessary for this Action and who have signed the
22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23            (d) the court and its personnel;
24            (e) court reporters and their staff;
25            (f) professional jury or trial consultants, mock jurors, and Professional
26   Vendors to whom disclosure is reasonably necessary for this Action and who have
27   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28

                                                 9
     4819-5870-4533 v.1             STIPULATED PROTECTIVE ORDER
 1            (g) the author or recipient of a document containing the information or a
 2   custodian or other person who otherwise possessed or knew the information;
 3            (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 4   Action to whom disclosure is reasonably necessary. Pages of transcribed
 5   deposition testimony or exhibits to depositions that reveal Protected Material may
 6   be separately bound by the court reporter and may not be disclosed to anyone
 7   except as permitted under this Stipulated Protective Order; and
 8            (i) any mediator or settlement officer, and their supporting personnel,
 9   mutually agreed upon by any of the parties engaged in settlement discussions.
10            7.3 Disclosure of “HIGHLY CONFIDENTIAL” Information or Items.
11   Unless otherwise ordered by the court or permitted in writing by the Designating
12   Party, a Receiving Party may disclose any information or item designated
13   “HIGHLY CONFIDENTIAL – ATTORNEYS ONLY” to the persons identified
14   below. When providing Highly Confidential Materials to the individuals identified
15   below, counsel will advise such individuals of their obligation to keep such
16   information confidential, not disclose the information to the parties or any third
17   parties, and abide by all other obligations under this Order:
18            (a)         counsel of record for the Parties, including their partners, associates,
19                        and other counsel who assist them;
20            (b)         the clerical employees of such counsel (including secretaries,
21                        paralegals, and clerks) actually assisting such counsel;
22            (c)         during their depositions, witnesses, and attorneys for witnesses, in the
23                        Action to whom disclosure is reasonably necessary. Pages of
24                        transcribed deposition testimony or exhibits to depositions that reveal
25                        Protected Material may be separately bound by the court reporter and
26                        may not be disclosed to anyone except as permitted under this
27                        Stipulated Protective Order;
28

                                                     10
     4819-5870-4533 v.1                 STIPULATED PROTECTIVE ORDER
 1            (d)         court reporters involved in transcribing depositions or other
 2                        proceedings in this Action, and videographers involved in recording
 3                        depositions;
 4            (e)         any person listed as an author, addressee, or recipient of a document
 5                        marked “Highly Confidential – Attorneys Eyes Only,” but only with
 6                        regard to that document and its attachment(s);
 7            (f)         intentionally omitted;
 8            (g)         testifying and/or non-testifying experts retained for purposes of this
 9                        Action by counsel for the parties, including such expert’s secretarial
10                        and clerical personnel (“Experts”);
11            (h)         any person upon the stipulation of the parties or leave of Court;
12            (i)         an interpreter or translator in this Action;
13            (j)         any mediator(s) and its/their support staff in this Action;
14            (k)         members of the jury in this Action
15   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
16            IN OTHER LITIGATION
17            If a Party is served with a subpoena or a court order issued in other litigation
18   that compels disclosure of any information or items designated in this Action as
19   “CONFIDENTIAL,” or “HIGHLY CONFIDNTIAL” that Party must:
20            (a) promptly notify in writing the Designating Party. Such notification shall
21   include a copy of the subpoena or court order;
22            (b) promptly notify in writing the party who caused the subpoena or order to
23   issue in the other litigation that some or all of the material covered by the subpoena
24   or order is subject to this Protective Order. Such notification shall include a copy
25   of this Stipulated Protective Order; and
26            (c) cooperate with respect to all reasonable procedures sought to be pursued
27   by the Designating Party whose Protected Material may be affected.
28

                                                      11
     4819-5870-4533 v.1                  STIPULATED PROTECTIVE ORDER
 1            If the Designating Party timely seeks a protective order, the Party served
 2   with the subpoena or court order shall not produce any information designated in
 3   this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a
 4   determination by the court from which the subpoena or order issued, unless the
 5   Party has obtained the Designating Party’s permission. The Designating Party shall
 6   bear the burden and expense of seeking protection in that court of its confidential
 7   material and nothing in these provisions should be construed as authorizing or
 8   encouraging a Receiving Party in this Action to disobey a lawful directive from
 9   another court.
10   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
11   PRODUCED IN THIS LITIGATION
12            (a) The terms of this Order are applicable to information produced by a Non-
13   Party in this Action and the Parties will initially treat all information that is
14   produced by such non-party as “HIGHLY CONFIDENTIAL.” The Requesting
15   Party shall, upon receipt from the Non-Party, produce the information to counsel
16   for the Parties, who shall then have fourteen (14) days after receipt to mark the
17   information as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” after which
18   the material will be treated as such under the terms of this order. Information
19   produced and marked by Non-Parties as “CONFIDENTIAL” or “HIGHLY
20   CONFIDENTIAL” in connection with this litigation is protected by the remedies
21   and relief provided by this Order, and nothing in these provisions should be
22   construed as prohibiting a Non-Party from seeking additional protections.
23            (b) In the event that a Party is required, by a valid discovery request, to
24   produce a Non-Party’s confidential information in its possession, and the Party is
25   subject to an agreement with the Non-Party not to produce the Non-Party’s
26   confidential information, then the Party shall:
27
28

                                              12
     4819-5870-4533 v.1          STIPULATED PROTECTIVE ORDER
 1                        (1) promptly notify in writing the Requesting Party and the Non-Party
 2   that some or all of the information requested is subject to a confidentiality
 3   agreement with a Non-Party;
 4                        (2) promptly provide the Non-Party with a copy of the Stipulated
 5   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 6   specific description of the information requested; and
 7                        (3) make the information requested available for inspection by the
 8   Non-Party, if requested.
 9            (c) If the Non-Party fails to seek a protective order from this court within 14
10   days of receiving the notice and accompanying information, the Receiving Party
11   may produce the Non-Party’s confidential information responsive to the discovery
12   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
13   not produce any information in its possession or control that is subject to the
14   confidentiality agreement with the Non-Party before a determination by the court.
15   Absent a court order to the contrary, the Non-Party shall bear the burden and
16   expense of seeking protection in this court of its Protected Material.
17   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18            If a Receiving Party learns that, by inadvertence or otherwise, it has
19   disclosed Protected Material to any person or in any circumstance not authorized
20   under this Stipulated Protective Order, the Receiving Party must immediately (a)
21   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
22   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
23   the person or persons to whom unauthorized disclosures were made of all the terms
24   of this Order, and (d) request such person or persons to execute the
25   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
26   A.
27   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
28   PROTECTED MATERIAL

                                                    13
     4819-5870-4533 v.1                STIPULATED PROTECTIVE ORDER
 1            When a Producing Party gives notice to Receiving Parties that certain
 2   inadvertently produced material is subject to a claim of privilege or other
 3   protection, the obligations of the Receiving Parties are those set forth in Federal
 4   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 5   whatever procedure may be established in an e-discovery order that provides for
 6   production without prior privilege review. Pursuant to Federal Rule of Evidence
 7   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
 8   of a communication or information covered by the attorney-client privilege or
 9   work product protection, the parties may incorporate their agreement in the
10   stipulated protective order submitted to the court.
11   12.      MISCELLANEOUS
12            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
13   person to seek its modification by the Court in the future.
14            12.2 Right to Assert Other Objections. By stipulating to the entry of this
15   Protective Order no Party waives any right it otherwise would have to object to
16   disclosing or producing any information or item on any ground not addressed in
17   this Stipulated Protective Order. Similarly, no Party waives any right to object on
18   any ground to use in evidence of any of the material covered by this Protective
19   Order.
20            12.3 Filing Protected Material. A Party that seeks to file under seal any
21   Protected Material must comply with Civil Local Rule 79-5. Protected Material
22   may only be filed under seal pursuant to a court order authorizing the sealing of the
23   specific Protected Material at issue. If a Party's request to file Protected Material
24   under seal is denied by the court, then the Receiving Party may file the information
25   in the public record unless otherwise instructed by the court.
26   13.      FINAL DISPOSITION
27            After the final disposition of this Action, as defined in paragraph 4, within
28   60 days of a written request by the Designating Party, each Receiving Party must

                                               14
     4819-5870-4533 v.1           STIPULATED PROTECTIVE ORDER
 1   return all Protected Material to the Producing Party or destroy such material. As
 2   used in this subdivision, “all Protected Material” includes all copies, abstracts,
 3   compilations, summaries, and any other format reproducing or capturing any of the
 4   Protected Material. Whether the Protected Material is returned or destroyed, the
 5   Receiving Party must submit a written certification to the Producing Party (and, if
 6   not the same person or entity, to the Designating Party) by the 60 day deadline that
 7   (1) identifies (by category, where appropriate) all the Protected Material that was
 8   returned or destroyed and (2) affirms that the Receiving Party has not retained any
 9   copies, abstracts, compilations, summaries or any other format reproducing or
10   capturing any of the Protected Material. Notwithstanding this provision, Counsel
11   are entitled to retain an archival copy of all pleadings, motion papers, trial,
12   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
13   and trial exhibits, expert reports, attorney work product, and consultant and expert
14   work product, even if such materials contain Protected Material. Any such archival
15   copies that contain or constitute Protected Material remain subject to this
16   Protective Order as set forth in Section 4.
17   14.      Any violation of this Order may be punished by any and all appropriate
18   measures including, without limitation, contempt proceedings and/or monetary
19   sanctions.
20   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
21   DATED: April 24, 2019                   HAYNES AND BOONE, LLP
                                             KENNETH G. PARKER
22                                           JENNIFER M. LANTZ
                                             DIANA C. OBRADOVICH
23
24
                                             By:   /s/ Kenneth G. Parker
25                                                 Kenneth G. Parker
                                                   Attorneys for Plaintiff
26                                                 TABLE DE FRANCE, INC.
27
28

                                             15
     4819-5870-4533 v.1         STIPULATED PROTECTIVE ORDER
     DATED: April 24, 2019             SNELL & WILMER L.L.P.
 1                                     JEFFREY M. SINGLETARY
                                       BRADLEY ARANT BOULT
 2                                     CUMMINGS, LLP
                                       JASON E. FORTENBERRY
 3                                     MICHAEL C. WILLIAMS
 4                                     By:   /s/ Jeffrey M. Singletary
                                             Jeffrey M. Singletary
 5                                           Jason E. Fortenberry (pro hac vice)
                                             Michael C. Williams (pro hac vice)
 6                                           Attorneys for Defendant
                                             DBC CORPORATION
 7
 8
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 9
     DATED: May 28, 2019
10
11
     The Honorable Kenly Kiya Kato
12   United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          16
     4819-5870-4533 v.1      STIPULATED PROTECTIVE ORDER
 1                                       EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3   I,    _____________________________         [print   or   type    full   name],   of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on [date] in the case of ___________ [insert formal name of the case and the
 8   number and initials assigned to it by the court]. I agree to comply with and to be
 9   bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and
11   punishment in the nature of contempt. I solemnly promise that I will not disclose in
12   any manner any information or item that is subject to this Stipulated Protective
13   Order to any person or entity except in strict compliance with the provisions of this
14   Order.
15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [print
19   or type full name] of _______________________________________ [print or
20   type full address and telephone number] as my California agent for service of
21   process in connection with this action or any proceedings related to enforcement of
22   this Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed Name:
26   Signature:
27
28

                                             17
     4819-5870-4533 v.1         STIPULATED PROTECTIVE ORDER
